EXHIBIT 10.2

AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE

RETIREMENT AGREEMENT

This Amended and Restated Supplemental Executive Retirement Agreement
(“Agreement”) is made this 8th day of May, 2008 by and between AXIS Specialty
Limited, a Bermuda company (“AXIS”), and John R. Charman (the “Executive”);

WHEREAS, the Compensation Committee of the Board of Directors of AXIS previously
has determined that it is in the best interest of AXIS and its shareholders to
provide the Executive with a supplemental retirement benefit in consideration
for his continuing service with AXIS;

WHEREAS, the Executive and AXIS previously entered into a Supplemental Executive
Retirement Agreement dated January 1, 2004 (the “SERP Agreement”); and

WHEREAS, the Executive and AXIS desire to amend and restate the SERP Agreement
in order to remedy an ambiguity in Exhibit A relating to the method used for
calculating the “Offset Amount” (as defined herein);

NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, AXIS and the Executive agree as follows:

1. Retirement Benefit. Subject to the terms and conditions of this Agreement,
the Executive shall be entitled to an annual “Retirement Benefit”, paid annually
as of each January 1, beginning January 1, 2009 or, if earlier, the January 1
following the date on which the Executive’s employment with AXIS and its
affiliates terminates for any reason (his “Termination Date”) and continuing
through the twentieth anniversary of such January 1 (the “Payment Period”) such
that the Executive receives a total of twenty annual payments hereunder. Each
annual payment shall be made as soon as practicable following the applicable
January 1. The amount of the Retirement Benefit payable to the Executive for any
year during the Payment Period shall be equal to the “Applicable Amount”
determined in accordance with Exhibit A hereto, which Exhibit A is incorporated
into and forms a part of this Agreement; provided, however, that if the
Executive’s Termination Date occurs prior to December 31, 2008, the amount of
his Retirement Benefit for any year during the Payment Period shall be equal to
(a) the product of the “Base Pension Amount” for such year determined in
accordance with Exhibit A hereto multiplied by the Vesting Percentage determined
in accordance with the following schedule as of his Termination Date, minus
(b) the “Offset Amount” determined in accordance with Exhibit A hereto:



--------------------------------------------------------------------------------

Termination Date Occurs

   Vested
Percentage  

Prior to December 31, 2006

   0 %

On or after December 31, 2006 and prior to December 31, 2007

   50 %

On or after December 31, 2007 and prior to December 31, 2008

   75 %

On or after December 31, 2008

   100 %

Notwithstanding the foregoing, if the Executive’s Termination Date occurs prior
to December 31, 2008 on account of death, Disability (as defined in the AXIS
Capital Holdings Limited 2003 Long-Term Equity Compensation Plan) or if a Change
in Control (as defined in the Employment Agreement) occurs prior to December 31,
2008, the Executive shall be fully vested in his Retirement Benefit
hereunder. The Executive shall forfeit, and have no rights to, any portion of
any Retirement Benefit which is not fully vested on his Termination Date or
otherwise in accordance with the foregoing provisions of this Section 1.

2. Payments on Death. Notwithstanding the provisions of Section 1, if the
Executive dies prior to the date on which he has received all of the payments
due to him hereunder, then all of the then remaining Retirement Benefits to
which he is entitled hereunder, determined in accordance with Exhibit A (without
any adjustment for early payment), shall be paid in a lump sum as soon as
practicable following the Executive’s death to the trustees of the Dragon
Holdings Trust or such other person or entity nominated by the Executive in
writing and delivered to AXIS.

3. Payments on Disability. Notwithstanding the provisions of Section 1, if the
Executive incurs a Disability prior to the date on which he has received all of
the payments due to him hereunder, all of the then remaining Retirement Benefits
to which he is entitled hereunder, determined in accordance with Exhibit A
(without any adjustment for early payment), shall be paid to him in a lump sum
as soon as practicable following the date of his Disability.

4. Payments on Change in Control. Notwithstanding the provisions of Section 1,
if a Change in Control occurs prior to the date on which the Executive has
received all of the payments due his hereunder, all of the then remaining
Retirement Benefits to which he is entitled hereunder, determined in accordance
with Exhibit A (without any adjustment for early payment), shall be paid to the
Executive in a lump sum as soon as practicable following the Change in Control.

5. Withholding. All payments under this Agreement will be subject to such
deductions as may be required to be made pursuant to law, government regulation
or order, or by agreement with or consent of the Executive. All tax liability
resulting from the

 

2



--------------------------------------------------------------------------------

payments and benefits under this Agreement (other than the employer portion of
any applicable employment taxes) shall be the responsibility of Executive (or,
in the event of his death, his estate or such other person responsible for such
tax under applicable law).

6. Liability for Benefit Payments. The amount of any benefit payable under this
Agreement shall be paid from the general assets of AXIS; provided, however, that
AXIS, in its sole discretion, may provide for other methods of payment,
including, but not limited to, funding through a trust or through the purchase
of insurance. AXIS’ obligation under this Agreement shall be reduced to the
extent that any amounts due under the Agreement are paid from one or more trusts
or insurance contracts. Neither the Executive nor any other person shall, by
reason of this Agreement, acquire any right in or title to any assets, funds or
property of AXIS whatsoever, including, without limitation, any specific funds,
assets, or other property which AXIS, in its sole discretion, may set aside in
anticipation of a liability under the Agreement. The Executive shall have only a
contractual right to the amounts, if any, payable under this Agreement,
unsecured by any assets of AXIS. Nothing contained in this Agreement shall
constitute a guarantee by AXIS that the assets of AXIS shall be sufficient to
pay any benefits to any person. If AXIS determines that this Agreement shall be
subject to Part 2, 3 or 4 of Title I of the Employee Retirement Income Security
Act of 1974, as amended, the balance of the Executive’s Retirement Account shall
be immediately paid to the Executive in a lump sum.

7. Binding Nature. This Agreement shall be binding upon the parties hereto,
their beneficiaries, heirs, executors, administrators and successors.

8. Transferability. Except as set forth in Section 2, the Executive shall not
have, without the prior written consent of AXIS, the power or right to transfer,
assign, anticipate, pledge, mortgage, commute or otherwise encumber in advance
any of the benefits payable hereunder, nor shall said benefits be subject to
seizure for the payment of any debts or judgments or be transferable by
operation of law in the event of bankruptcy, insolvency, or otherwise.

9. Not A Contract of Continued Service. This Agreement shall not be deemed to
constitute a contract of employment or continued service between the parties
hereto, nor shall any provision herein restrict the right of AXIS to discharge
or otherwise terminate the services of the Executive, or restrict the right of
the Executive to terminate his services to AXIS.

10. Interpretation. The Compensation Committee of AXIS Capital Holdings Limited
shall have the discretion to interpret this Agreement and remedy any ambiguities
or inconsistencies herein.

11. Amendment. AXIS and the Executive may amend this Agreement at any time.

 

3



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.

The parties have executed this Agreement effective as of the date first above
written.

 

EXECUTIVE

/s/ John R. Charman

John R. Charman AXIS SPECIALTY LIMITED By:  

/s/ Michael A. Butt

Name:   Michael A. Butt Title:   Chairman

 

4



--------------------------------------------------------------------------------

EXHIBIT A

TO SUPPLEMENTAL EXECUTIVE

RETIREMENT AGREEMENT

 

Applicable Year

   Base Pension
Amount

January 1, 2004 through December 31, 2004

   $ 750,000

January 1, 2005 through December 31, 2005

   $ 772,500

January 1, 2006 through December 31, 2006

   $ 795,695

January 1, 2007 through December 31, 2007

   $ 819,545

January 1, 2008 through December 31, 2008

   $ 844,132

January 1, 2009 through December 31, 2009

   $ 869,456

January 1, 2010 through December 31, 2010

   $ 895,539

January 1, 2011 through December 31, 2011

   $ 922,405

January 1, 2012 through December 31, 2012

   $ 950,078

January 1, 2013 through December 31, 2013

   $ 978,580

January 1, 2014 through December 31, 2014

   $ 1,007,937

January 1, 2015 through December 31, 2015

   $ 1,038,175

January 1, 2016 through December 31, 2016

   $ 1,069,321

January 1, 2017 through December 31, 2017

   $ 1,101,400

January 1, 2018 through December 31, 2018

   $ 1,134,442

January 1, 2019 through December 31, 2019

   $ 1,168,476

January 1, 2020 through December 31, 2020

   $ 1,203,530

January 1, 2021 through December 31, 2021

   $ 1,239,636

January 1, 2022 through December 31, 2022

   $ 1,276,825

January 1, 2023 through December 31, 2023

   $ 1,315,130

 

A-1



--------------------------------------------------------------------------------

Applicable Year

   Base Pension
Amount

January 1, 2024 through December 31, 2024

   $ 1,354,583

January 1, 2025 through December 31, 2025

   $ 1,395,221

January 1, 2026 through December 31, 2026

   $ 1,437,078

January 1, 2027 through December 31, 2027

   $ 1,480,190

January 1, 2028 through December 31, 2028

   $ 1,524,596

1. General Rule for Determination of Applicable Amount. The “Applicable Amount”
for each Applicable Year shall be equal to the difference (but not less than
zero) between (a) the Base Pension Amount for the Applicable Year, minus (b) the
amount of the retirement benefit to the Executive under the AXIS Specialty
Limited International Pension Plan (the “International Plan”) (the “Offset
Amount”). Such Offset Amount shall be based on the Executive’s balance under the
International Plan, expressed in the form of a twenty year certain annuity
payable annually commencing on January 1 of the Applicable Year. The
determination of the Executive’s balance under the International Plan and
subsequent determination of the annuity amount generated based on such balance
shall be a one-time calculation made as of December 31 of the year immediately
preceding the year in which the first payment is due.

2. Special Rule for Accelerated Payments. In the event the Executive is entitled
to accelerated payments of the Applicable Amounts pursuant to Section 2
(relating to payments on death), 3 (relating to payments on account of
Disability) or 4 (relating to payments on account of a Change in Control), the
“Applicable Amount” for each Applicable Year which is accelerated pursuant to
Sections 2, 3 or 4, as applicable, shall be equal to the difference (but not
less than zero) between (a) the Base Pension Amount for the Applicable Year,
minus (b) the Offset Amount (calculated in accordance with Section 1, above).

3. Interest Rate. The interest rate that shall be used for purposes of
converting the balance to the Executive’s credit under the International Plan to
a twenty year certain annuity for any Applicable Year shall be the U.S. treasury
rate for 20 year bonds plus 100 basis points, determined as of January 1 of the
Applicable Year.